DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

The drawings were received on 26 August 2022.  These drawings are accepted.

Election/Restrictions

Applicant's election with traverse of Species I, corresponding to originally presented Claims 1-5, in the reply filed on 26 August 2022 is acknowledged.  The traversal is on the ground(s) that “all claims involve a single general inventive concept and comply with the regulation of unity of invention” (see Applicant’s Remarks submitted 26 August 2022 at Page 9).  This is not found persuasive because the instant application was not filed under 35 U.S.C. 371.  As such, the regulations of “Unity of Invention” are not applicable herein.  The examiner respectfully maintains that each of the Species cited in the Requirement for Restriction / Election mailed 01 August 2022 appears to require “a distinct ‘regulating circuit’ and a distinct ‘mixed-signal controller’ that is neither utilized by nor required by the other cited Species” and that each of the cited Species appears to perform “distinct functions according to the features of its own embodiment” (see Requirement for Restriction / Election at Pages 6 and 7).
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanghe et al. (hereinafter “Tanghe” US 2004 / 0233148).

As pertaining to Claim 1, Tanghe discloses (see Fig. 1, Fig. 5, and Fig. 3B) a driver (see (510, 512) and (116, 118) in Fig. 5) for driving a light emitting unit array (see (100) in Fig. 1) of a display device (see Page 3, Para. [0039]), the driver (see (510, 512) and (116, 118)) including a plurality of driving units ((510, 512) and (116, 118)), each of the plurality of driving units ((510, 512) and (116, 118)) includes:
a driving circuit (116, 118) configured to provide a driving current (i.e., a data current) to a corresponding column (see Fig. 1) of light emitting units (112) in the light emitting unit array (100) according to a pulse width modulation signal (i.e., a switching signal associated with (118)), during a turn-on period of a channel switch (118); and
a regulating circuit (510, 512) configured to be connected in parallel with the driving circuit (116, 118) and be turned-on according to (i.e., in synchronization with) the pulse width modulation signal (i.e., the switching signal associated with (118)) to form a path with the corresponding column (again, see Fig. 1) of the light emitting units (112), such that a current (i.e., a precharge current) associated with the light emitting units (112) flows through the path (see Page 6, Para. [0057]-[0058], [0060], and [0062]).

As pertaining to Claim 2, Tanghe discloses (see Fig. 1, Fig. 5, and Fig. 3B) that the regulating circuit (510, 512) includes a charge path circuit (512), and the charge path circuit (512) is configured to be turned-on during the turn-on period of the channel switch (118) to form a charge path, and provide a charging current (i.e., a precharge current) to the corresponding column (again, see Fig. 1) of the light emitting units (112) through the charge path (again, see Page 6, Para. [0057]-[0058], [0060], and [0062]).

As pertaining to Claim 3, Tanghe discloses (see Fig. 1, Fig. 5, and Fig. 3B) that each of the driving units ((510, 512) and (116, 118)) further including a mixed-signal controller (i.e., control circuitry, not shown, providing switching signals associated with (118, 512)) coupled to the charge path circuit (512), and the mixed-signal controller (i.e., control circuitry) configured to:
control the turn-on of the charge path circuit (512) according to an edge (i.e., a start) of the pulse width modulation signal (i.e., the switching signal associated with (118)); wherein
output a first control signal (i.e., a switch-on signal associated with (512)) to the charge path circuit (512) when a rising edge of the pulse width modulation signal (i.e., the switching signal associated with (118)) is detected, to turn-on a first switching element (see (512)) of the charge path circuit (512) so that the charge path circuit (512) is turned-on (again, see Page 6, Para. [0057]-[0058], [0060], and [0062]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanghe in view of Jung et al. (hereinafter “Jung” US 2017 / 0094740).

As pertaining to Claim 4, while Tanghe discloses (again, see Fig. 1, Fig. 5, and Fig. 3B) adjusting an intensity of turn-on (i.e., a turn-on duration or period) of the charge path circuit (512; again, see Page 6, Para. [0057]-[0058], [0060], and [0062]), Tanghe does not disclose that the mixed-signal controller (i.e., control circuitry, not shown, providing switching signals associated with (118, 512)) is further configured to:  receive a first instruction indicating a number of light emitting units to be driven, and adjust an intensity of turn-on of the charge path circuit according to the first instruction.
However, in the same field of endeavor, Jung discloses (see Fig. 4) a means of improving flicker in a light emitting unit array by reducing light output deviation through the control of a drive current based on a number of light emitting units illuminated in a given time period (see Para. [0003] and [0009]).  In particular, Jung discloses a signal controller (500) configured to receive a first instruction (i.e., a control signal) indicating a number of light emitting units (i.e., LEDs; see (410, 420)) to be driven, and adjust an intensity of turn-on (i.e., a driving current) of a charge path according to the first instruction (i.e., the control signal) in order to provide uniform light output (see Page 4 through Page 5, Para. [0062]-[0063]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanghe with the teachings of Jung, such that the mixed-signal controller of Tanghe is configured to receive a first instruction indicating a number of light emitting units to be driven, and adjust an intensity of turn-on of the charge path circuit according to the first instruction as suggested by Jung, as one of ordinary skill in the art would have recognized that the uniform light output problem addressed by Jung for a light emitting unit array would have been applicable to a similar light emitting unit array such as that disclosed by Tanghe, and Jung provides a known method for reducing flicker and light output deviation while achieving uniform light output across the light emitting unit array.

As pertaining to Claim 5, Jung discloses (see Fig. 4) that the adjusting the intensity of turn-on (i.e., the driving current) of the charge path circuit includes:
making a turn-on duration of the charge path circuit and/or a value of the charging current (i.e., the driving current) output by the charge path circuit to be inversely proportional to the number of light emitting units (i.e., LEDs) to be driven indicated by the first instruction (i.e., the control signal; again, see Page 4 through Page 5, Para. [0063]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2003 / 0006713) discloses (see Fig. 2) a driving unit comprising a driving circuit (202a, 202b, 202c) and a regulating circuit (201a, 201b, 201c) in accordance with the invention of Claim 1.
Tseng et al. (US 2004 / 0108983) discloses (see Fig. 1 and Fig. 4) a means of controlling signal pulse widths in a light emitting unit display device, according to a number of turned-on LEDs, to achieve uniform luminance (see Page 1, Para. [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622